DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 5/31/22.
Election/Restrictions
Newly amended claim 19 is now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: currently amended claim 9 is clearly directed to non-elected Species E (Fig. 7) as set forth in the restriction requirement mailed 6/29/21.  Applicant elected species B (Fig. 4) on response, which has been Examined.  
Since applicant has received an action on the merits for the originally presented invention (species B), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 (and 1-7; previously withdrawn) is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 15, the Examiner notes that the claims are directed to “a tailpiece” for use with a dental valve device.  As such, as best understood by the Examiner, the tailpiece does not include the dental valve device, and the valve is not part of the claimed tailpiece.  As such, it is unclear how the claims, directed to the tailpiece, can positively recite and require the dental valve.  It is unclear how the valve is part of the claimed tailpiece, and how they are considered to be the same device when one is used with the other.  Further the term “a dental valve” is indefinite, as it is unclear if it refers back to the previously recited “dental valve” (see preamble) or another device.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al (US 6203321 B1) in view of Solnit et al (US 5195952) further in view of Thomas et al (US 2017/0120036 A1), in view of Shen et al (US 5295830), as best understood by the Examiner.
Regarding claims 8-10 and 12-14, Helmer et al discloses a tailpiece for a dental valve device (see abstract, and Fig. 34; capable of being used with/connected to a dental valve device, as saliva ejector tube 5 can comprise a valve device; as evidenced by Shen, see Figs. 2-4; valve device with ejector tube (20/18/10)) comprising, a dental device (e.g. ejector tube 5) having a tailpiece receiving end (e.g. end that is inserted into body), a body (560) having a valve receiving end for receiving the tailpiece receiving end therein (e.g. right of figure, end which receives ejector tube 5; as such tailpiece of Helmer is capable of receiving a valve and has a valve receiving end, see above); a hose receiving end (e.g. left of figure, end which receives vacuum hose 25), and an intermediate portion between the hose and valve receiving ends (e.g. middle section of adapter where valve is located; see Fig. 34), and a lower seat portion between the ends, inside the lumen (e.g. portion of body of increased thickness where bottom of flap 570 is attached to the body, see Fig. 34); a lumen (110) formed in the body between the hose and valve receiving ends; and a check valve positioned in the lumen (formed by 570 and hinge thereof to center wall 590; see col 11, lines 5-39), and wherein the check valve comprises a flap portion (570) having a lower end (where hinge is formed and connected to lower seat portion) and an upper end (e.g. free end), the lower end being adjacent to the lower seat portion (e.g. attached thereto, thereby being adjacent, see Fig. 34).  Helmer et al additionally discloses wherein the hose receiving end comprises an integral circular stop (470) having a surface against which a hose may be positioned (e.g. 480, see Fig. 34; per claim 13).  Helmer et al does not explicitly teach that the intermediate portion of the adapter forms an elbow, or is angled, the device comprising reinforcing ribs between the valve receiving end and the hose receiving end and angled at the intermediate elbow portion, wherein the lower seat portion is located specifically between the valve receiving end and the intermediate elbow portion, or wherein the tailpiece comprises a dental valve (as best understood by the Examiner) as required.
Solnit et al, however, teaches a dental suction device adapter (10) positioned between an aspirator tip (24, which can include a valve, as evidenced above) and a suction source hose (18), wherein the arrangement of the adapter and the lumen therein can either be straight (see Fig. 2) or bent forming an intermediate elbow portion (see Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer to include a bent intermediate elbow portion of the adapter, as taught by Solnit, as such modification would allow for desired and/or required suction to be provided by allowing a straight tip to be used in a specific procedure or location where it otherwise may not be able to function, and improve ergonomics for the practitioner when using the device (see Solnit, col 4, lines 44-45). 
Thomas et al, additionally discloses a dental valve device adapter (see Fig. 2) comprising a plurality (e.g. a first and another) of reinforcing ribs (40) which extend from a first end of the body (at 16) through an intermediate portion to a second end (e.g. at 14; see [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit, as combined above, to include Thomas’ teaching of providing reinforcing ribs extending from a first end to a second end of a valve device, as such modification would improve the strength of the component and improve user grip thereon (see Thomas, [0030]).  It is noted that should the teachings of Thomas, that is providing reinforcing ribs extending from one end of the adapter to the opposite end, across an intermediate portion, be applied to the modified device of Helmer/Solnit, as combined above, the reinforcing ribs would extend between the valve receiving end and the hose receiving end, implicitly being angled at the intermediate elbow portion (due to the angled shape of the Helmer/Solnit device), in order to extend from the first end to the second end, across the intermediate portion (as taught by Thomas), thereby meeting the limitations of the claims. 
Additionally, Helmer/Solnit/Thomas, as combined above does not explicitly teach that the lower seat portion is located between the valve receiving end and the intermediate elbow portion as required.  However, but Helmer and Solnit disclose multiple embodiments with different arrangements of the adapter and location of the valve as shown (Helmer, Figs. 1-36 and Solnit Figs. 1-5), and as such that a relocation of components is contemplated.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit/Thomas, as combined above, to position the lower seat portion, and thereby the valve, between the valve receiving end and the intermediate elbow portion, as such modification would merely involve a rearrangement of known parts of the device, contemplated by the prior art, and which has been held to be within the skill of the ordinary artisan (see In re Janise, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
The device of Helmer/Solnit/Thomas, as combined above, do not teach wherein the tailpiece includes a dental valve as required, as best understood by the Examiner. 
Shen et al, however, teaches the same type of tool (saliva ejector (10/20/18)) comprising a valve (18) and having a tailpiece receiving end (20/18d), thereby forming a dental valve having the tailpiece receiving end.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit/Thomas, as combined above, to include Shen’s dental valve with tailpiece receiving end, as such modification would aid in preventing contamination of the dental holes valve, reducing time and expense needed for sterilizing components and reducing risk of cross contamination (see Shen Abstract), as best understood by the Examiner.  Additionally such modification would allow for precise control of suction directly at the operation site, improving ergonomics of use and providing improve control of placement of the device while providing suction.
Regarding claims 9-10, Helmer/Solnit/Thomas/Shen, as combined above, teaches wherein the check valve comprises a cutout hinge that allow the check valve to move from a closed position to an opened position (see citations and explanation above), but does not explicitly teach a cutout portion forming the hinge, and the flap portion comprising the hinge above the lower end of the flap and above the lower seat portion as required.  
However, according to the embodiment of Fig. 36 of Helmer, the hinged check valve may be further provided with cutout portions (640) that optimize the function of the hinge, and wherein the flap portion comprises the hinge (e.g. at 640) above the lower end of the flap portion (e.g. portion of valve device below 640) which contacts (is attached to) the lower seat portion and above the lower seat portion (connected thereto and extending to hinge).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device Helmer/Solnit/Thomas/Shen, as combined above, to include the cutout hinge portions and arrangement of the lower end and hinge of Helmer according to Fig. 36, as such modification would allow the hinge to deflect more easily and optimize opening and closing of the hinge, while providing required support therefor.  
Regarding claim 12, Helmer/Solnit/Thomas/Shen, as combined above, discloses that the hose receiving end comprises a circular projection (470, Helmer) which is received by a circular groove (480, Helmer) in the vacuum hose (25, Helmer), but does not teach that the hose receiving end has the circular groove.  However, such a modification would merely involve a reversal of known parts of the device (the groove and projection) which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit/Thomas/Shen to reverse the locations of the projection and groove, such that the hose receiving end comprises the circular groove, as such modification would merely involve a reversal of known parts of a device, which has been held to be within the skill of the ordinary artisan (see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)).
Regarding claims 15-17 and 20, Helmer discloses a tailpiece for a dental valve device (see abstract, and Fig. 34; capable of being used with/connected to a dental valve device, as saliva ejector tube 5 can comprise a valve device; as evidenced by Shen, see Figs. 2-4; valve device with ejector tube (20/18/10)) comprising, a dental device (e.g. ejector tube 5) having a tailpiece receiving end (e.g. end that is inserted into body), a body (560) having a valve receiving end for receiving the tailpiece receiving end therein (e.g. right of figure, end which receives ejector tube 5; as such tailpiece of Helmer is capable of receiving a valve and has a valve receiving end, see above); a hose receiving end (e.g. left of figure, end which receives vacuum hose 25), and an intermediate portion between the hose and valve receiving ends (e.g. middle section of adapter where valve is located; see Fig. 34), a first arm portion between the valve receiving end and the intermediate portion (e.g. portion extending from above identified valve receiving end and the intermediate portion), a second arm portion between the hose receiving end and the intermediate portion (e.g. portion extending from above identified hose receiving end and the intermediate portion); a lumen (110) formed in the body between the hose and valve receiving ends with the lumen having a lower seat portion between the ends therein (e.g. portion of body of increased thickness where bottom of flap 570 is attached to the body, see Fig. 34); and a check valve positioned in the lumen (formed by 570 and hinge thereof to center wall 590; see col 11, lines 5-39), wherein the check valve comprises a flap portion (570) having a lower end (where hinge is formed and connected to lower seat portion) and an upper end (e.g. free end), the lower end being adjacent to the lower seat portion (e.g. attached thereto, thereby being adjacent, see Fig. 34).  Helmer et al does not explicitly teach that the intermediate portion of the adapter forms an elbow, or is angled, a plurality of reinforcing ribs between the valve receiving end and the hose receiving end along the first arm portion and the second arm portion and angled at the intermediate elbow portion, wherein the lower seat portion is located specifically between the valve receiving end and the intermediate elbow portion as required, wherein the hose receiving end has a circular groove or wherein the wherein the tailpiece comprises a dental valve (as best understood by the Examiner) as required.
Helmer discloses that the hose receiving end comprises a circular projection (470) which is received by a circular groove (480) in the vacuum hose (25), but does not teach that the hose receiving end has the circular groove.  However, such a modification would merely involve a reversal of known parts of the device (the groove and projection) which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer to reverse the locations of the projection and groove, such that the hose receiving end comprises the circular groove, as such modification would merely involve a reversal of known parts of a device, which has been held to be within the skill of the ordinary artisan (see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)).
Solnit et al, however, teaches a dental suction device adapter (10) positioned between an aspirator tip (24, which can include a valve, as evidenced above) and a suction source hose (18), wherein the arrangement of the adapter and the lumen therein can either be straight (see Fig. 2) or bent forming an intermediate elbow portion (see Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer as modified above to include a bent intermediate elbow portion of the adapter, as taught by Solnit, as such modification would allow for desired and/or required suction to be provided by allowing a straight tip to be used in a specific procedure or location where it otherwise may not be able to function, and improve ergonomics for the practitioner when using the device (see Solnit, col 4, lines 44-45). 
Thomas et al, additionally discloses a dental valve device adapter (see Fig. 2) comprising a plurality (e.g. a first and another) of reinforcing ribs (40) which extend from a first end of the body (at 16) along a first arm portion which extends from the first end to the intermediate portion (e.g. a central portion of the body) through the intermediate portion, along a second arm portion which extends from the intermediate portion to the second end, to a second end (e.g. at 14; see [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit, as combined above, to include Thomas’ teaching of providing reinforcing ribs extending from a first end to a second end of a valve device, as such modification would improve the strength of the component and improve user grip thereon (see Thomas, [0030]).  It is noted that should the teachings of Thomas, that is, providing reinforcing ribs extending from one end of the adapter to the opposite end along first and second arm portions and across an intermediate portion, be applied to the modified device of Helmer/Solnit, as combined above, the reinforcing ribs would extend between the valve receiving end along the first arm portion and the hose receiving end along the second arm portion, implicitly being angled at the intermediate elbow portion (due to the angled shape of the Helmer/Solnit device), in order to extend from the first end to the second end, across the intermediate portion along the first and second arm portions (as taught by Thomas), thereby meeting the limitations of the claims. 
Additionally, Helmer/Solnit/Thomas, as combined above does not explicitly teach that the lower seat portion is located between the valve receiving end and the intermediate elbow portion as required.  However, but Helmer and Solnit disclose multiple embodiments with different arrangements of the adapter and location of the valve as shown (Helmer, Figs. 1-36 and Solnit Figs. 1-5), and as such that a relocation of components is contemplated.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit/Thomas, as combined above, to position the lower seat portion, and thereby the valve, between the valve receiving end and the intermediate elbow portion, as such modification would merely involve a rearrangement of known parts of the device, contemplated by the prior art, and which has been held to be within the skill of the ordinary artisan (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
The device of Helmer/Solnit/Thomas, as combined above, do not teach wherein the tailpiece includes a dental valve as required, as best understood by the Examiner. 
Shen et al, however, teaches the same type of tool (saliva ejector (10/20/18)) comprising a valve (18) and having a tailpiece receiving end (20/18d), thereby forming a dental valve having the tailpiece receiving end.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit/Thomas, as combined above, to include Shen’s dental valve with tailpiece receiving end, as such modification would aid in preventing contamination of the dental holes valve, reducing time and expense needed for sterilizing components and reducing risk of cross contamination (see Shen Abstract), as best understood by the Examiner.  Additionally such modification would allow for precise control of suction directly at the operation site, improving ergonomics of use and providing improve control of placement of the device while providing suction.
Regarding claims 16-17, Helmer/Solnit/Thomas/Shen, as combined above, teaches wherein the check valve comprises a cutout hinge that allows the check valve to move from a closed position to an opened position (see citations and explanation above), but does not explicitly teach a cutout portion forming the hinge, and the flap portion comprising the hinge above the lower end of the flap and above the lower seat portion as required.  
However, according to the embodiment of Fig. 36 of Helmer, the hinged check valve may be further provided with cutout portions (640) that optimize the function of the hinge, and wherein the flap portion comprises the hinge (e.g. at 640) above the lower end of the flap portion (e.g. portion of valve device below 640) which contacts (is attached to) the lower seat portion and above the lower seat portion (connected thereto and extending to hinge).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device Helmer/Solnit/Thomas/Shen, as combined above, to include the cutout hinge portions and arrangement of the lower end and hinge of Helmer according to Fig. 36, as such modification would allow the hinge to deflect more easily and optimize opening and closing of the hinge, while providing required support therefor.  
Claim(s) 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer in view of Solnit in view of Thomas in view of Shen, as combined above, further in view of McKelvey (US 4083115).
Regarding claim 11 and 18, Helmer/Solnit/Thomas/Shen, as combined above, does not teach wherein the valve receiving end further comprises a circular grooved formed in an interior surface of the tailpiece as required. 
McKelvey, however, teaches a dental tailpiece (9/10/11) comprising a valve receiving end (e.g. lumen in 10) comprising a circular groove (groove where o-ring 26 is placed) formed in an interior surface thereof (See Figs. 2 and 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit/Thomas/Shen, as combined above, to include McKelvey’s groove in the interior surface, as such modification would allow for placement of an o-ring which provides a fluid tight engagement with the fluid conduit received therein (e.g. the saliva ejector tip, see col 3, lines 39-55).  
Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.  Additionally the Examiner notes that no specific arguments to the prior art combination is provided.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5413142 teaches a similar check valve in a fluid connecting device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772